DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-9, 11, 13-15, 17, and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, either alone or when combined, teaches or suggests the following limitation in claim(s) 1, 7, and 13:
wherein the plan avoids launching a respective virtual machine on the second cloud for each of the plurality of virtual machines associated with the first auto scaling group

	Not initially launching a respective virtual machine on the second cloud for each of the plurality of virtual machines associated with the first auto scaling group would be taught by Elisha. As shown by AWS Auto Scaling, an auto scaling configuration has a minimum size. This means that in Elisha, the launch of the second auto scaling group on the second cloud would initially only have the minimum number of virtual machines, rather than the respective number of virtual machines in the first auto scaling group on the first cloud. 
	However, Elisha does not teach avoiding launching a respective virtual machine on the second cloud for each of the plurality of virtual machines associated with the first auto scaling group. This would require preventing the second auto scaling group from scaling up from the proper subset of the plurality of virtual machines to a number of virtual machines equal to the number of virtual machines in the plurality of virtual machines associated with the first auto scaling group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 11, filed 03/14/2022, with respect to the 103 rejections have been fully considered and are persuasive (see above reasons for allowance).  The 103 rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113